DETAILED ACTION
Claims 1-12 are considered in this office action. Claims 6, 9, 11-12  have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given through multiple interview with  Mr. Soifer on 05/03/2022 and 05/06/2022. 
The application has been amended as follows: 
 (Currently Amended)	A distributed system for managing a maintenance task of a motor vehicle, the system comprising:
a first computing device on which a client module is run, the client module being configured to interact with a communication interface that is adapted to be connected to on-board diagnostic equipment of a motor vehicle, 
a first server configured to control a graphical interface generated on a screen of the first computing device and to control interactions between the client module and the communication interface; 
a second server in communication with said first server, said second server being configured to receive data from said first server, to control a second computing device to generate a reproduction of the graphical interface on a screen of the second computing device as a function of the data received from the first server, and to monitor the operations performed at the second computing device with regard to the reproduction;
whereby said second server is adapted to transmit to said first server data characterizing operations carried out at said second computing device and wherein said first server controls said graphical interface on said first computing device in response to the data received from said second server; and
wherein the first server is adapted to operate as a gateway between the second computing device and the communication interface such that the second computing device is adapted to interact directly with the on-board diagnostic equipment of the vehicle.
(Previously Presented)	The system according to claim 1, wherein the first server is configured to interact with a remote data source and/or a third server to acquire the client module.
(Previously Presented)	The system according to claim 1, wherein the first server is configured to interact with a portal accessible by means of a browser.
(Previously Presented)	The system according to claim 1, wherein the graphical interface is generated by means of a browser.
(Previously Presented)	The system according to claim 1, wherein the first and/or the second computing device is a portable electronic device.
(Canceled)	
(Previously Presented)	A method for managing a maintenance task of a motor vehicle, wherein the method is implemented by means of the system according to claim 1, and wherein the method comprises the steps of:
the first server receiving, from the first computing device, data characterizing a request to implement a maintenance task,
the first server transmitting to the first computing device data for generating the graphical interface,
the first server receiving from a second server data characterizing the availability of the second computing device,
said first server transmitting to said second server data representative of said graphical user interface;
said second server controlling said second computing device to generate a reproduction of the graphical interface on a screen of a second computing device as a function of the data received from the first server and to monitor the operations performed at the second computing device with regard to the reproduction;  
said first server, receiving from said second server, data characterizing operations carried out at the  second computing device,
the first server controlling the graphical interface on the first computer device and interactions between the client module and the communication interface as a function of the data characterizing operations carried out at a second computing device whereby the second computing device communicates with the communication interface such that the second computing device interacts directly with the on-board diagnostic equipment of the vehicle.
(Previously Presented)	The method according to claim 7, wherein the method comprises the steps of:
determining, by the first server, data characterizing the client module as a function of the data characterizing a request to implement a maintenance task, and/or
acquiring the client module by interacting with a remote data source and/or a third server.
(Canceled)
(Previously Presented)	The method according to claim 7, wherein the method comprises a step of receiving, by the first server, data characterizing at least one right to request a particular assistance service.
(Canceled)
12. (Canceled)	
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-5, 7, 8 and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are : 
1)Djajadiningrat et al. (US10431008B2) discloses a remote assistance  workstation 12 comprises a communications module 54, a user interface (UI) module 52, and a controller 56, for being coupled to a portable device 14 that includes a pair of augmented reality (AR) glasses 36 worn by a first responder to carry out an action using an object with a subject at a scene. The UI module 52 renders a remote assistant graphical user interface (GUI) 100 that includes (i) a first pane 96 for displaying a live video stream of a remote assistance request and (ii) a second pane 98 for displaying a 2D representation of the object at the scene being moveable therein by remote assistant inputs. The GUI 100 renders a corresponding item of 3D virtual content within the first pane relative to a reference point. The controller 56 outputs remote assistance signals to the portable device 14 for displaying the item of 3D virtual content 38 on the AR glasses in a live view of the scene, appearing at a location determined by the remote assistant inputs moving the 2D representation within the second pane 98 for assisting the first responder at the scene. 
2) Nathanson (US 9922557B2) discloses apparatus whereby one or more vehicle nodes are configured for use in a vehicular communications network which provides for exchange of data between a plurality of vehicle nodes, the vehicle node comprising at least one on-board computing unit which is operable to broadcast identity messages to, and to receive identity messages from the plurality of neighboring vehicle nodes on at least one roadway and the at least one on-board computing unit further comprising a transmitter and a receiver, transmitting operational vehicle event messages notifying the plurality of neighboring vehicle nodes of impending operational vehicle events that includes at least one of acceleration, brake application, lane mergers, turn or lane changes, or passing of neighboring vehicles. 

3) Jefferies (US20210407217A1) which discloses An apparatus and operational method are disclosed that use control hardware resident in a vehicle to enable a remote computing system to wirelessly communicate with the vehicle. The control hardware includes a processor configured to interface with a wireless network and the vehicle through, respectively, a wireless network interface and a vehicle interface. A plurality of CAN (control area network) bus transceivers may exist within the vehicle interface operable to allow the processor to interface with multiple vehicle types. The processor may then be configured to automatically detect an identifier for the vehicle though the vehicle interface and automatically select a CAN bus transceiver from the plurality of CAN bus transceivers based on the detected identifier. The processor can then communicate with the vehicle's CAN bus via the selected CAN bus transceiver.

4. Rozint  (US2020/0074768) discloses a new automotive collision repair technology is provided, including system and data flow architectures that are designed to provide enhanced data and enhanced data flow in the context of vehicle diagnosis and repair, particularly when repairs are necessary due to collisions. In some examples, the data flow through the network is streamlined, to avoid network congestion, to use fewer computer and network resources and/or to enable the utilization of smaller databases. In other examples, enhanced access to data in real-time and near real-time enabled by a Workflow Module supports more accurate and timely decision on vehicle repair. An advantage of this new automotive collision repair technology is that it enables proper and proven repairs, which in turn increases operation safety of repaired vehicle and people safety.

Regarding Independent Claims 1, the Prior art does not  disclose a distributed system for managing a maintenance task of a motor vehicle, the system comprising: a first computing device on which a client module is run, the client module being configured to interact with a communication interface that is adapted to be connected to on-board diagnostic equipment of a motor vehicle, a first server configured to control a graphical interface generated on a screen of the first computing device and to control interactions between the client module and the communication interface; a second server in communication with said first server, said second server being configured to receive data from said first server, to control a second computing device to generate a reproduction of the graphical interface on a screen of the second computing device as a function of the data received from the first server, and to monitor the operations performed at the second computing device with regard to the reproduction; whereby said second server is adapted to transmit to said first server data characterizing operations carried out at said second computing device and wherein said first server controls said graphical interface on said first computing device in response to the data received from said second server; and wherein the first server is adapted to operate as a gateway between the second computing device and the communication interface such that the second computing device is adapted to interact directly with the on-board diagnostic equipment of the vehicle.
 and in Regards to Independent Claim 7 the Prior art does not discloses a method for managing a maintenance task of a motor vehicle, wherein the method is implemented by means of the system according to claim 1, and wherein the method comprises the steps of: the first server receiving, from the first computing device, data characterizing a request to implement a maintenance task, the first server transmitting to the first computing device data for generating the graphical interface, the first server receiving from a second server data characterizing the availability of the second computing device, said first server transmitting to said second server data representative of said graphical user interface; said second server controlling said second computing device to generate a reproduction of the graphical interface on a screen of a second computing device as a function of the data received from the first server and to monitor the operations performed at the second computing device with regard to the reproduction; said first server, receiving from said second server, data characterizing operations carried out at the  second computing device, the first server controlling the graphical interface on the first computer device and interactions between the client module and the communication interface as a function of the data characterizing operations carried out at a second computing device whereby the second computing device communicates with the communication interface such that the second computing device interacts directly with the on-board diagnostic equipment of the vehicle.
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDHESH K JHA/Primary Examiner, Art Unit 3668